Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 1 of 14 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  STEFANI COLOSSI,

          Plaintiff,

  v.                                                        Case No:

  DIVERSIFIED CONSULTANTS, INC.,
  AMSHER COLLECTION SERVICES,
  INC., ENHANCED RECOVERY                                   DEMAND FOR JURY TRIAL
  COMPANY, LLC d/b/a ENHANCED
  RESOURCE CENTERS d/b/a ERC, and
  TMOBILE USA, INC.,

        Defendant.
  _____________________________/


         PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

          COMES NOW, Plaintiff, STEFANI COLOSSI (“Ms. Colossi” or “Plaintiff”),

  by and through the undersigned counsel, and hereby sues and files this Complaint and

  Demand for Jury Trial with                 Injunctive     Relief Sought        against    Defendants,

  DIVERSIFIED           CONSULTANTS,              INC.     (“Debt      Collector     1”),    AMSHER

  COLLECTION SERVICES, INC. (“Debt Collector 2”), ENHANCED RECOVERY

  COMPANY, LLC d/b/a ENHANCED RESOURCE CENTERS d/b/a ERC (“Debt

  Collector 3”), and TMOBILE USA, INC. (“Debt Owner”) (all collectively

  “Defendants”), and in support thereof states as follows:

                                              Introduction

          1.       This action arises out of an alleged “Debt” or “Consumer Debt” as defined

  by Fla. Stat. § 559.55 (6) and Defendants’ violations of the Fair Debt Collection Practices

                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 1 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 2 of 14 PageID 2




  Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer Collection

  Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by misrepresenting that Ms.

  Colossi owed significantly more to Defendant that was properly charged, and by

  misrepresenting the right to charge Ms. Colossi late fees and interest when she had

  previously canceled her service on the subject account, which can all reasonably be

  expected to harass Ms. Colossi.

                                       Jurisdiction and Venue

            2.     This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

            3.     Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

  § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

  giving rise to the claims occurred in this judicial district.

                                                  Parties

            4.     Plaintiff, Ms. Colossi, was and is a natural person and, at all times material

  hereto, is an adult, a resident of Hillsborough County, Florida, a “consumer” as defined

  by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. § 559.55

  (8).

            5.     At all times material hereto, Debt Owner was and is a corporation with its

  principle place of business in the State of WA and its registered agent, Corporation

  Service          Company,             located             at       1201           Hays           Street

  Tallahassee, FL 32301.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 2 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 3 of 14 PageID 3




           6.      At all times material hereto, Debt Collector 1 - Debt Collector 3

  (collectively “Debt Collectors”) are “Debt Collectors” as defined by Fla. Stat. § 559.72

  (7) and 15 U.S.C. § 1692a (6).

           7.      At all times material hereto, Debt Collector 1 was and is a corporation

  with its principle place of business in the State of Florida and its registered agent, John

  Resq Crawford, located at 1200 Riverplace Boulevard, Suite 800, Jackson, Florida

  32207.

           8.      At all times material hereto, Debt Collector 2 was and is a corporation

  with its principle place of business in the State of Alabama and its registered agent,

  Corporation Service Company, located at 1201 Hays Street, Tallahassee, Florida 32301.

           9.      At all times material hereto, Debt Collector 3 was and is a corporation

  with its principle place of business in the State of Florida and its registered agent,

  Corporation Service Company, located at 1201 Hays Street, Tallahassee, Florida 32301.

           10.     At all times material hereto, Debt Collectors were performing debt

  collection owed to Debt Owner to satisfy Ms. Colossi’s alleged debt.

           11.     At all times material hereto, Debt Collectors were acting within the scope

  of employees, representatives, or agents on behalf of Debt Owner for purposes of

  collecting Ms. Colossi’s alleged debt for Debt Owner.

           12.     As such, Debt Owner is responsible for the conduct of Debt Collectors as

  its employees, representatives, or agents.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 3 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 4 of 14 PageID 4




          13.      Under information and belief, Debt Owner granted Debt Collectors access

  to information and systems that normally would be within Debt Owner’s exclusive

  control, including, but not limited to Ms. Colossi’s information.

          14.      Under information and belief, Debt Owner allowed Debt Collectors to

  enter Ms. Colossi information into Debt Owner’s sales or customer systems.

          15.      Under information and belief, Debt Owner gave Debt Collectors authority

  to use the principal’s trade name, trademark, or service mark.

          16.      Under information and belief, Debt Owner approved, wrote, or reviewed a

  form letter for Debt Collectors to use when communicating with Ms. Colossi in

  connection with collection of an alleged Debt.

          17.      Under information and belief, Debt Owner had actual knowledge of Debt

  Collectors’ FDCPA and FCCPA violations when corresponding directly with Ms. Colossi

  knowing they were misrepresenting multiple legal rights against Ms. Colossi and Debt

  Owner failed to stop such violations by Debt Collectors.

          18.      Under information and belief, via a contractual relationship between the

  parties, Debt Owner had control or the ability to control Debt Collectors actions in

  attempting to collect Ms. Colossi’s debt on behalf of Debt Owner.

                                          Statements of Fact

          19.      On or around August 11, 2016, Ms. Colossi opened a personal cellular

  telephone service account with Debt Owner (“Account”).




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 4 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 5 of 14 PageID 5




          20.      Sometime thereafter, Ms. Colossi encountered financial difficulties and

  fell behind on her payments towards the Account and incurred an outstanding balance

  owed thereunder.

          21.      In February of 2017, Debt Owner sent a collection letter to Ms. Colossi

  demanding a balance due of $246.80 (“T-Mobile Collection Letter 1”). See Exhibit A.

          22.      In or around early March of 2017, Debt Owner sent another collection

  letter to Ms. Colossi demanding a balance of $372.02 (“T-Mobile Collection Letter 2”).

  See Exhibit B.

          23.      On or around March 30, 2017, Ms. Colossi called Debt Owner and

  cancelled her Account.

          24.      On or around May 3, 2017, Debt Owner sent another collection letter to

  Ms. Colossi in connection with the collection of final amount due on the Account,

  $497.31 (“Debt”) (“T-Mobile Collection Letter 3”). See Exhibit C.

          25.      Thereafter, in or around June of 2017, Debt Owner assigned the Account

  to Debt Collector 1 for collection purposes.

          26.      On or around June 22, 2017, Debt Collector 1 sent a collection letter

  directly to Ms. Colossi in connection with the collection of $1,011.74, an amount that

  was double the correct amount of the Debt (“Debt Collector 1 Collection Letter”). See

  Exhibit D.

          27.      Debt Collector 1’s Collection Letter was individually addressed to Ms.

  Colossi, demanded a total amount due of $1,011.74, included a statement that “this is an

  attempt to collect the debt and any information will be used for that purpose,” and offered


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 5 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 6 of 14 PageID 6




  options for payment including pay by phone, pay online, or pay by mail using the

  payment coupon included therein. See Exhibit D.

          28.      In or around December of 2017, Debt Owner then assigned the Account to

  Debt Collector 2 for collection purposes.

          29.      On or around December 27, 2017, Debt Collector 2 sent a collection letter

  directly to Ms. Colossi in connection with the collection of $1,011.74 again, which was

  still more than double the correct amount of the Debt (“Debt Collector 3 Collection

  Letter”). See Exhibit E.

          30.      Debt Collector 2’s Collection Letter was individually addressed to Ms.

  Colossi, demanded a total amount due of $1,011.74, included a statement that “this is an

  attempt to collect the debt and any information will be used for that purpose,” and offered

  options for payment including pay by phone, pay online, or pay by mail. See Exhibit E.

          31.      On or around May 18, 2018, Debt Owner sent another collection letter

  directly to Ms. Colossi in connection with the collection of $1,011.74 again, which was

  still more than double the correct amount of the Debt (“T-Mobile Collection Letter 4”).

  See Exhibit F.

          32.      T-Mobile’s Collection Letter 4 was individually addressed to Ms. Colossi,

  demanded a total amount due of $1,011.74, included a statement that “pay now, late

  charges will be incurred,” and provided options for payment including pay by phone, pay

  online, or pay by mail. See Exhibit F.

          33.      In or around December of 2018, Ms. Colossi called Debt Owner to dispute

  the amount owed on the Account in excess of the Debt because she believed that Debt


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 6 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 7 of 14 PageID 7




  Owner had continued to charge her for service after she canceled the Account in March

  of 2017.

          34.      Debt Owner advised Ms. Colossi that it would investigate and provide Ms.

  Colossi with an itemized accounting of the alleged outstanding balance of $1,011.74.

          35.      On or around December 21, 2018, in response to Ms. Colossi’s dispute,

  Debt Owner sent Ms. Colossi a monthly billing statement closing December 18, 2018

  that demanded a total amount of $1,011.74. See Exhibit G.

          36.      Ms. Colossi was confused about why Debt Owner changed the Account

  through December of 2018 when she had cancelled the Account one and a half years

  before that point, in March of 2017.

          37.      Ms. Colossi spoke with Debt Owner regarding dispute of Debt but Debt

  Owner refused to correct the balance owed on the Account.

          38.      Then, in or around late December of 2018, Debt Owner assigned the

  Account to Debt Collector 3 for collection purposes.

          39.      On or around January 2, 2019, Debt Collector 3 sent a collection letter

  directly to Ms. Colossi that again demanded an amount due of $1,1011.74 (“Debt

  Collector 3 Collection Letter”). See Exhibit H.

          40.      Debt Collector 3’s Collection Letter was individually addressed to Ms.

  Colossi, demanded a total amount due of $1,011.74, included a statement that “this is an

  attempt to collect the debt and any information will be used for that purpose,” and

  provided options for payment including pay by phone, pay online, or pay by mail. See

  Exhibit H.


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 7 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 8 of 14 PageID 8




          41.      All of Defendants’ collection letters to Ms. Colossi were sent in an attempt

  to collect the alleged Debt.

          42.      Defendants have harassed Ms. Colossi by misrepresenting that Ms.

  Colossi owed significantly more to Defendant that was properly charged, and

  misrepresenting the right to charge Ms. Colossi late fees and interest when she had

  previously canceled her service on the Account, which can all reasonably be expected to

  harass Ms. Colossi.


            Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                   (as against Debt Collectors)

          43.      Ms. Colossi re-alleges paragraphs 1-42 and incorporates the same herein

  by reference.

          44.      Ms. Colossi is a “consumer” within the meaning of the FDCPA.

          45.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

          46.      Debt Collectors are each a “debt collector” within the meaning of the

  FDCPA.

          47.      Debt Collectors violated the FDCPA. Debt Collectors’ violations include,

  but are not limited to, the following:

                a. Debt Collectors violated 15 U.S.C. § 1692e(2)(A) by

                   misrepresenting the actual amount owed on the Account as

                   $1,011.74 when the correct outstanding balance was

                   $497.31, which can reasonably be expected to harass Ms.

                   Colossi.


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 8 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 9 of 14 PageID 9




                b. Debt Collectors violated 15 U.S.C. § 1692e(2)(A) by

                   misrepresenting the right to charge Ms. Colossi excessive

                   collection fees, late fees, interest when she canceled her

                   service on the Account, which can reasonably be expected

                   to harass Ms. Colossi.

          48.      As a result of the above violations of the FDCPA, Ms. Colossi has been

  subjected to illegal collection activities for which she has been damaged.

          49.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

  emotional distress.

          50.      Debt Collectors’ actions have damaged Ms. Colossi by causing her stress.

          51.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

  anxiety.

          52.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

  aggravation.

          53.      Debt Collectors’ actions have damaged Ms. Colossi by being an

  annoyance.

          54.      It has been necessary for Ms. Colossi to retain the undersigned counsel to

  prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          55.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Debt Collectors as follows:




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
   Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                  LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                 Page 9 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 10 of 14 PageID 10




                    a. Awarding statutory damages as provided by 15 U.S.C.                               §

                        1692k(a)(2)(A);

                    b. Awarding actual damages;

                    c. Awarding costs and attorneys’ fees; and

                    d. Any other and further relief as this Court deems just and equitable.


        Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (as against Debt Collectors)


           56.      Ms. Colossi re-alleges paragraphs 1-42 and incorporates the same herein

   by reference.

           57.      Debt Collectors violated the FCCPA. Debt Collectors’ violations include,

   but are not limited to, the following:

                   a. Debt Collectors violated Fla. Stat. § 559.72(9) by

                      attempting to collect on a debt and/or amounts known to

                      be illegitimate when Debt Collectors demanded payment

                      on the Account of $1,011.74 when they knew that only

                      $497.31 was properly owed on the Account.

           58.      As a result of the above violations of the FCCPA, Ms. Colossi has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

           59.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

   emotional distress.

           60.      Debt Collectors’ actions have damaged Ms. Colossi by causing her stress.

                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                   LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                  Page 10 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 11 of 14 PageID 11




           61.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

   anxiety.

           62.      Debt Collectors’ actions have damaged Ms. Colossi by causing her

   aggravation.

           63.      Debt Collectors’ actions have damaged Ms. Colossi by being an

   annoyance.

           64.      It has been necessary for Ms. Colossi to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           65.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collectors as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees;

                    e. Ordering an injunction preventing further wrongful contact by the

                        Defendant; and

                    f. Any other and further relief as this Court deems just and equitable.

        Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                    (as against Debt Owner)


           66.      Ms. Colossi re-alleges paragraphs 1-42 and incorporates the same herein

   by reference.


                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                   LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                  Page 11 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 12 of 14 PageID 12




           67.      Debt Owner violated the FCCPA. Debt Owner’s violations include, but

   are not limited to, the following:

                  a. Debt Owner violated Fla. Stat. § 559.72(7) by continuing

                      to assign the Account to Debt Collectors for collection

                      purposes after Ms. Colossi notified Defendant about the

                      improper charges.

                  b. Debt Owner violated Fla. Stat. § 559.72(9) by

                      misrepresenting the amount owed on the Account as

                      $1,011.74 when Debt Owner knew that $497.31 was

                      properly owed on the Account because Ms. Colossi had

                      closed the Account on March 30, 2017.

           68.      At all times relevant hereto, Debt Owner was also vicariously liable for

   the actions of Debt Collectors.

           69.      Debt Collectors violated the FCCPA. Debt Collectors’ violations include,

   but are not limited to, the following:

                  c. Debt Collectors violated Fla. Stat. § 559.72(9) by

                      attempting to collect on a debt and/or amounts known to

                      be illegitimate when Debt Collectors demanded payment

                      on the Account of $1,011.74 when they knew that only

                      $497.31 was properly owed on the Account.




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                   LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                  Page 12 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 13 of 14 PageID 13




           70.      As a result of the above violations of the FCCPA, Ms. Colossi has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

           71.      Defendants’ actions have damaged Ms. Colossi by causing her emotional

   distress.

           72.      Defendants’ actions have damaged Ms. Colossi by causing her stress.

           73.      Defendants’ actions have damaged Ms. Colossi by causing her anxiety.

           74.      Defendants’ actions have damaged Ms. Colossi by causing her

   aggravation.

           75.      Defendants’ actions have damaged Ms. Colossi by being an annoyance.

           76.      It has been necessary for Ms. Colossi to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           77.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees;

                    e. Ordering an injunction preventing further wrongful contact by the

                        Defendant; and

                    f. Any other and further relief as this Court deems just and equitable.


                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                   LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                  Page 13 of 14
Case 8:19-cv-01035-SDM-AEP Document 1 Filed 04/30/19 Page 14 of 14 PageID 14




                                   DEMAND FOR JURY TRIAL

             Plaintiff, Stefani Colossi, demands a trial by jury on all issues so triable.




   Respectfully submitted this April 30, 2019,

                                                       /s/ Michael A. Ziegler
                                                       Michael A. Ziegler, Esq.
                                                       Florida Bar No. 74864
                                                       mike@zieglerlawoffice.com

                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132
                                                       kaelyn@zieglerlawoffice.com

                                                       Law Office of Michael A. Ziegler, P.L.
                                                       2561 Nursery Road, Suite A
                                                       Clearwater, FL 33764
                                                       (p) (727) 538-4188
                                                       (f) (727) 362-4778
                                                       Attorneys and Trial Counsel for Plaintiff




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
    Colossi v. Diversified Consultants, Inc., Amsher Collection Services, Inc., Enhanced Recovery Company,
                   LLC d/b/a Enhanced Resource Centers d/b/a ERC, and T-Mobile USA, Inc.
                                                  Page 14 of 14
